Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1- 20 are objected to because of the following informalities: specifically, claims 1, 9, 10, 11, 18, 19 and 20 should have the corrected word “database” instead of “data base”.  For examples: “data base” is mentioned in claim 1, line 13; claim 9, line 6; claim 10, line 4; claim 11, lines 5, 10 and 11; claim 18, line 2; claim 19, line 2; claim 20, lines 1 and 5. Applicant is asked to word-search for such term in the claims and make all the necessary corrections.  Appropriate correction is required.

Claim 15 is also objected to because of the following informalities: claim 15 finishes with a “,” instead of a “.” .  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanner (US 20120326924 A1) in view of Singh (US 20170066459 A1).

However, Kanner is not specific to teachings of the on-board system stores a map database in which georeferenced locations and appearance characteristics of the passive trackside structures are registered; determining, by the on-board system, appearance characteristics, current distances relative to the train and current angular positions relative to the train of the passive trackside structures by means of a first sensor arrangement of a first localization stage of the on-board system.  Singh on the other hand teaches an on-board system stores a map database in which georeferenced locations and appearance characteristics of the passive trackside structures are registered, and further determining, by the on-board system, appearance characteristics, current distances relative to the train and current angular positions relative to the train of the passive trackside structures by means of a first sensor arrangement of a first localization stage of the on-board system (Paragraphs 178, 185, 192). Furthermore, Singh teaches first localization stage allocates passive trackside structures measured by the first sensor arrangement to passive trackside structures registered in the map database using the determined appearance 
It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Singh’s teaching with Kanner’s teaching in order to effectively and accurately map the travel direction and active position of the train on the track even in cases where the train is a tunnel.
In regards to claim 6, Kanner modified via Singh teaches the first localization stage comprises at least two independent localization chains with separate first sensor sub-arrangements, with each localization chain providing an independent set of appearance characteristics, current distance and current angular position for a respective passive trackside structure (Paragraphs 178, 185, 192).  Singh further teaches wherein for each set, a separate allocation to registered passive trackside structures is done and an independent first stage position sub-information is derived, and wherein the second localization stage comprises at least two independent localization chains with separate second sensor sub-arrangements, with each localization chain providing an independent second stage position sub-information about the train (Paragraphs 178, 185, 192).
In regards to claim 8, Kanner modified teaches the data fusion comprises a first step with fusion or consolidation of the position sub-information of each one localization stage KSMS21472UA39 separately in order to obtain the first and second position information, and a second step with fusion of the first and second position information to obtain the consolidated position information (Paragraph 10).
In regards to claim 9, Kanner modified via Singh teaches the passive trackside structures used in position determination are chosen such that the allocation the of passive trackside structures measured by the first sensor arrangement to the registered passive trackside structures is accomplished with a confidence above a predefined threshold value (Paragraphs 185).  Singh further elaborates, for passive trackside structure recognition an initial position is used to select from the map database expected ahead structures to be recognized, with an expected structure type and an expected angular position as well as 
In regards to claim 10, Kanner modified via Singh teaches the on-board system reports the consolidated position information as train position report message to a supervision in- stance allocating track routes to trains, wherein the supervision instance uses a supervision map database for said allocating track routes to trains, and wherein the on- board system map database is regularly synchronized with the supervision map database with respect at least to its content necessary for determining position of the train (Paragraphs 185, 192).

Claims 2, 3, 4 and 5  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanner (US 20120326924 A1) in view of Singh (US 20170066459 A1) as applied to claim 1 above, and further in view of Breed (US 20080161987 A1).
In regards to claim 2, Kanner modified fails to teach the consolidated position information also comprises a consolidated train velocity, and wherein the first sensor arrangement and/or the second sensor arrangement comprises one or a plurality of an inertial unit, a Doppler radar system or an odometer, and wherein the first position information and the second position information comprise a first train velocity and a second train velocity respectively, and that the data fusion includes determining the consolidated train KSMS21472UA38velocity.  Breed on the other hand teaches the consolidated position information also comprises a consolidated train velocity, and wherein the first sensor arrangement and/or the second sensor arrangement comprises one or a plurality of an inertial unit, and a doppler radar system (Paragraphs 185, 265, 501); wherein the first position information and the second position information comprise a first train velocity and a second train velocity respectively, and that the data fusion includes determining the consolidated train KSMS21472UA38velocity (Paragraphs 185, 501).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Breed’s teaching 
In regards to claim 3, Kanner modified via Breed teaches the consolidated position information also includes a corresponding velocity confidence interval and velocity angle components such as up, north, east (Paragraphs 226, 501).
In regards to claim 4, Kanner fails to teach the first sensor arrangement comprises one or more optical imaging sensors, being a video sensor and/or a LIDAR sensor, wherein the first sensor arrangement further comprises one or a plurality of inertial unit, radar system or odometer. Breed on the other hand teaches the first sensor arrangement comprises one or more optical imaging sensors, being a LIDAR sensor, wherein the first sensor arrangement further comprises one or a plurality of inertial unit, radar system (Paragraphs 140, 149, 192).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Breed’s teaching with Kanner modified’s teaching in order to enable the most accurate position of a traveling train and its direction using an array of sensor data.
In regards to claim 5, Kanner fails to teach  the second sensor arrangement comprises one or more GNSS-SBAS RX sensors, and wherein the second sensor arrangement further comprises one or a plurality of inertial unit, radar system or odometer.  Breed on the other hand teaches the second sensor arrangement comprises one or more GNSS-SBAS RX sensors (Abstract; Paragraph 8), and wherein the second sensor arrangement further comprises one or a plurality of inertial unit, radar system or odometer (Paragraph 126).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Breed’s teaching with Kanner modified’s teaching in order to enable the most accurate position of a traveling train and its direction using an array of sensor data.

 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanner (US 20120326924 A1) in view of Singh (US 20170066459 A1) as applied to claim 6 above, and further in view of Ghaly (US 20170113707 A1)
.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanner (US 20120326924 A1) in view of Singh (US 20170066459 A1) as applied to claim 1 above, and further in view of Shubs, Jr.  (US 2017014823 A1).
In regards to claim 12, Kanner modified fails to teach sensor data of the first sensor arrangement and/or second sensor arrangement and/or first position information and/or second position information and/or first stage position sub-information and/or second stage position sub-information undergo a monitoring for fault cases, including a check against expected value ranges from statistical error models.  Shubs on the other hand teaches sensor data of the first sensor arrangement and/or second sensor arrangement and/or first position information and/or second position information and/or first stage position sub-information and/or second stage position sub-information undergo a monitoring for fault cases, including a check against expected value ranges from statistical error models (Paragraph 66).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Shubs’ teaching with Kanner modified’s teaching in order to detect errors within the graphical representation as well as the sensor reading of the train system, and effectively correct them upon detection.
In regards to claim 13, Kanner modified via Shubs teaches a crosschecking of first and second stage position sub-information of each stage is done (Paragraph 66).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanner (US 20120326924 A1) in view of Singh (US 20170066459 A1) and Shubs, Jr (US 2017014823 A1) as applied to claim 12 above, and further in view of Stull et al.  (US 20080231506 A1).
.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanner (US 20120326924 A1) in view of Singh (US 20170066459 A1) as applied to claim 1 above, and further in view of Haynie et al. (US 201020312461 A1).
In regards to claim 18, Kanner modified fails to teach the first localization stage uses information from the on-board map data base in order to predict an upcoming passive trackside structure, and in order to choose accordingly a limited field of interest out of the sensor data of the first sensor arrangement in order to facilitate finding said passive trackside structure.  Haynie on the other hand teaches the first localization stage uses information from the on-board map database in order to predict an upcoming passive trackside structure, and in order to choose accordingly a limited field of interest out of the sensor data of the first sensor arrangement in order to facilitate finding said passive trackside structure (Paragraph 14).  It would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to combine Haynie’s teaching with Kanner modified’s teaching in order to enable the most accurate position of a traveling train and its direction using an array of sensor data.




Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objection.
Claim 11, reads as follows “after the consolidated position information of the train has been determined, the train evaluates locations of passive trackside structures sensed by the first sensor arrangement, and determines discrepancies between the locations sensed by the first sensor arrangement and an expected locations according to the map database stored in the on-board system, and reports determined discrepancies above a threshold to the supervision instance, wherein the supervision instance collects reported determined discrepancies from a KSMS21472UA40 plurality of trains, and wherein in case a determined discrepancy referring to a passive track-side structure is reported by a plurality of trains, the supervision instance updates its supervision map database after a successful validation process, and the map database stored in the on-board system is synchronized with the supervision map database.”   During the time of the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety.

Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objection.
Claim 15 reads as follows “wherein said monitoring comprises consistency checks of the second localization stage between redundant satellite ranging measurements, and wherein a track trajectory included in the map database stored in the on-board system is used as a constraint, such that an alongtrack 1D position information of the train is obtained from a pair of 2 satellites, and consistency of a multitude of pairs of 2 satellites are checked.”  During the time of the filing date of the said invention, there 

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objection.
Claim 17 reads as follows “During the time of the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety.”  During the time of the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety.

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the objection.
 	Claim 20 reads as follows “wherein in case the map database stored in the on-board system shows a number of tracks in a defined near vicinity of the train, then a heading angle and heading angle change of the train as measured by the first sensor arrangement is compared with a number of candidate heading angles and heading angle changes of the train calculated by means of the map database for the train being on each of said number of tracks, wherein the candidate heading angle and heading angle change with the best match with the heading angle and heading angle change measured by the first sensor arrangement is determined, wherein the consolidated position information is used to indicate one of the tracks of said number of tracks on which the train is travelling, and wherein in case that said track indicated by the consolidated position information is identical with said track having the best match, the consolidated position information is validated, and else invalidated.”  During the time of the filing date of the said invention, there was no prior art that taught the scope of the invention in its entirety.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D AFRIFA-KYEI whose telephone number is (571)270-7826. The examiner can normally be reached Monday-Friday 10am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D AFRIFA-KYEI/             Examiner, Art Unit 2685                                                         

/HAI PHAN/             Supervisory Patent Examiner, Art Unit 2685